Title: From Arthur S. Brockenbrough to Giacomo Raggi, 8 September 1823
From: Brockenbrough, Arthur S.
To: Raggi, Giacomo

Articles of agreement entered into by Arthur S. Brockenbrough Proctor of the University of Virginia & on behalf of the sd University on the one part & Giacomo Raggi of Italy Sculptor on the other part.The sd Giacomo Raggi agrees & covenants that he will furnish the sd University with 10. Corinthian bases of Marble of Carrara of  quality equal to that of the Capitels lately recieved from Thomas Appleton, and two  Pilaster bases shewing each a front and flank with returns of 10. minutes  at each angle where  they are to adjoin the wall, and in addition to the sd bases  shall be the listel and cavetto which are generally considered as part of the column, but here are to be made solid with the base; that the sd bases shall be proportioned to a column of English in diameter, to be modeled with the utmost exactness according to the bases of the Pantheon of Rome as drawn by Palladio in his book of architecture, to be dressed, polished and finished off in the best manner, each base to be of a single & & sound piece, that they should be packed singly in strong & sufficient cases of wood, and delivered before the 1st day of June of the ensuing year on board some ship in the harbour of Leghorn bound to some port of the US. or if there be none such at that time, then on the first which shall be there thereafter, clear of all cost & charges save only the sums herinafter stipulated, the transportation, after being on ship board, from  the sd harbor to be at the expence and risk of the sd University. and the sd Giacomo agrees. that in the execution of the sd agreements he will be under the superintendance & direction of Thomas Appleton esquire of Leghorn as acting for the University with all the rights & authority of the sd Arthur S. were he himself there.And the sd. Arthur S. Brockenbrough on behalf of the sd University agrees & covenants that there shall be paid to the sd Giacomo the sum of 60. D. for each of the sd column bases & the sum of 30. D. for each of the sd pilaster bases as follows to wit one half of their prices from time to time during the progress of the work in partial sums at the discretion of the sd Thomas Appleton, and the other half on their delivery on ship board.In witness whereof the sd parties have hereto subscribed their names at the sd University thisday of September 1823.